Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5135 Filed 06/23/21 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
TIMOTHY KING, et.al.,                      Case No. 20-cv-13134
       Plaintiffs,                         Hon. Linda V. Parker

v
GRETCHEN WHITMER, in her official capacity as
Governor State of Michigan, et.al.,
          Defendants,
and
ROBERT DAVIS,
CITY OF DETROIT,
DEMOCRATIC NATIONAL COMMITTEE,
MICHIGAN DEMOCRATIC PARTY,
        Intervenor-Defendants.
_______________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Intervenor-Defendant R. Davis
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
_______________________________________________________/
         INTERVENOR DEFENDANT ROBERT DAVIS’
 EMERGENCY MOTION FOR THE COURT TO TAKE JUDICIAL
 NOTICE OF MICHIGAN SENATE’S JUNE 23, 2021 REPORT ON
     THE NOVMEBER 2020 PRESIDENTIAL ELECTION
      NOW COMES, INTERVENOR DEFENDANT ROBERT DAVIS

(hereinafter “Intervenor Defendant Davis”), by and through his

                                  Page 1 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5136 Filed 06/23/21 Page 2 of 7




attorney, ANDREW A. PATERSON, and for his Emergency Motion for

the Court To Take Judicial Notice of Michigan Senate’s June 23, 2021

Report on the November 2020 Presidential Election Pursuant to

Fed.R.Evid. 201, states the following:

                              I. Concurrence

      Pursuant to Local Rule 7.1, prior to filing the instant motion,

counsel for Intervenor Defendant Davis sought concurrence from

Plaintiffs’ counsel, but concurrence was denied, necessitating the filing

of this motion.

            II.   Necessity for Immediate Consideration

      It is necessary for the Court to expedite consideration of

Intervenor-Defendant Davis’ instant emergency motion because the

Court has scheduled a July 6, 2021 hearing on the pending motions for

sanctions filed by Defendants and Intervenor-Defendants against the

Plaintiffs and Plaintiffs’ counsel. It is necessary for the Court to resolve

the merits of Intervenor-Defendant Davis’ instant motion prior to the

July 6, 2021 hearing considering the information contained in the

Michigan Senate’s June 23, 2021 report (Exhibit A) debunks Plaintiffs’
                                  Page 2 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5137 Filed 06/23/21 Page 3 of 7




frivolous claims and further supports the assessment of sanctions

against Plaintiffs and Plaintiffs’ counsel.

                      III. Law and Legal Analysis

    Court Should Take Judicial Notice of Findings Contained in
    Michigan Senate Oversight Committee’s June 23, 2021 Report
         On November 2020 Presidential General Election.
       Rule 201 of the Federal Rules of Evidence allows the court to take

judicial notice of “adjudicative facts” which are "not subject to

reasonable dispute" because they are “either (1) generally known within

the territorial jurisdiction of the trial court or (2) capable of accurate

and ready determination by resort to sources whose accuracy cannot be

questioned.” FED. R. EVID. 201(b). Rule 201(c) of the Federal Rules of

Evidence further provides that the Court “must take judicial notice if a

party requests it and the court is supplied with the necessary

information.” FED. R. EVID. 201(c). Moreover, “[t]he court may take

judicial notice at any stage of the proceeding.” FED. R. EVID. 201(d).

       Here, Intervenor-Defendant Davis is respectfully requesting this

Honorable Court to take judicial notice of the Michigan Senate

Oversight Committee’s June 23, 2021 55-page report. (Exhibit A)1. The


1   https://www.misenategop.com/oversightcommitteereport/
                                  Page 3 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5138 Filed 06/23/21 Page 4 of 7




Michigan Senate’s Oversight Committee thoroughly investigated some

of the frivolous claims of fraud asserted by the Plaintiffs in this

litigation. The Michigan Senate Oversight Committee’s June 23, 2021

55-page report, which is a public record, clearly debunks Plaintiffs’

frivolous claims that there was wide-spread fraud in the November

2020 presidential general election. (Exhibit A).

      Notably, with respect to Plaintiffs’ frivolous claims that deceased

and non-residents voted in the Michigan 2020 presidential general

election, the Michigan Senate Oversight Committee’s report explicitly

concluded that “[t]he Committee researched these claims and concluded

that most were false.” (Id at p. 9). The Michigan Senate Oversight

Committee’s report further concluded: “Our clear finding is that citizens

should be confident the results represent the true results of the ballots

cast by the people of Michigan.” (Id. at p.35). The Michigan Senate

Oversight Committee’s June 23, 2021 report proves and illustrates the

fraud the Plaintiffs and Plaintiffs’ counsel attempted to commit on the

Court, which warrants the assessment of sanctions against Plaintiffs

and Plaintiffs’ counsel.




                                  Page 4 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5139 Filed 06/23/21 Page 5 of 7




      The Court taking judicial notice of the June 23, 2021 report of the

Michigan Senate Oversight Committee is appropriate because this

Court may take judicial notice of public documents and government

documents because their sources “cannot reasonably be questioned.”

Fed.R.Evid. 201(b); see also Platt v Bd of Comm’rs on Grievances &

Discipline, 894 F.3d 235, 245 (6th Cir. 2018) (“Under Federal Rule of

Evidence 201(b), a ‘court may take judicial notice of at least some

documents of public record.’”) (citation omitted); Colvin v. Veterans

Admin. Med. Ctr., 390 Fed.Appx. 454, 456 (6th Cir.2010) (taking

judicial notice of “finding by Ohio Department of Job and Family

Services that [plaintiff's] termination was not justified”); City of Monroe

Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651, 655 n. 1 (6th

Cir.2005) (taking judicial notice of information posted on NASD

website); United States v. BioPort Corp., 270 F.Supp.2d 968, 972

(W.D.Mich.2003).

      Therefore, in the interest of justice, it is appropriate for the Court

to take judicial notice of the Michigan Senate Oversight Committee’s

June 23, 2021 report, which clearly debunks Plaintiffs’ fraudulent and

frivolous claims asserted in this case.


                                  Page 5 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5140 Filed 06/23/21 Page 6 of 7




                              CONCLUSION

      WHEREFORE, for the foregoing reasons, Intervenor Defendant

Davis prays that this Honorable Court GRANT his emergency motion

for the Court to take judicial notice of the Michigan Senate Oversight

Committee’s June 23, 2021 report.

Dated:      June 23, 2021           Respectfully submitted,

                                    /s/ANDREW A. PATERSON
                                    ANDREW A. PATERSON (P18690)
                                    Attorney for Intervenor Defendant
                                    Davis
                                    2893 E. Eisenhower Pkwy
                                    Ann Arbor, MI 48108
                                    (248) 568-9712
                                    aap43@outlook.com




                                  Page 6 of 7
Case 2:20-cv-13134-LVP-RSW ECF No. 124, PageID.5141 Filed 06/23/21 Page 7 of 7




                      CERTIFICATE OF SERVICE
      I, ANDREW A. PATERSON, certify that the foregoing

document(s) was filed and served via the Court's electronic case filing

and noticing system (ECF) this 23rd day of June, 2021, which will

automatically send notification of such filing to all attorneys and parties

of record registered electronically.

Dated: June 23, 2021                Respectfully submitted,
                                    /s/ ANDREW A. PATERSON
                                    ANDREW A. PATERSON (P18690)
                                    Attorney for Intervenor Defendant
                                    Davis
                                    2893 E. Eisenhower Pkwy
                                    Ann Arbor, MI 48108
                                    (248) 568-9712




                                  Page 7 of 7
